                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DMSION

                               NO. 5:19-MJ-1036-
                               NO. 5:19-MJ-1037-'.


                                        )
                                        )
                                        )
 IN RE GRAND JURY SUBPOENAS             )                   ORDER
                                        )
                                        )
                                        )


      On March 9, 2021, and pursuant to a motion from the United States, the Court

ordered that the docket and filings in these matters be unsealed as of March 20, 2021,

except for any filings that the United States determines should remain sealed or be

redacted. On March 19, 2021, the United States identified 11 documents that it

believed needed to be redacted before they were unsealed. On March 25, 2021, after

reviewing those redactions and determining that they were proper and consistent

with orders in these cases, the Court ordered that the redacted documents be filed

and that the original, unredacted versions remain sealed. For clarity, and for the

reasons explained in the United States' February 26, 2021 motion to unseal, the

Court now ORDERS as follows:

      1. The docket and all filings in this case (including the transcript of the

         January 18, 2019 hearing, and all ex parte filings from the United States)

         shall be unsealed, except for the unredacted versions of the documents

         identified in the Court's March 25, 2021 order, which shall remain sealed.

                                            1


        Case 5:19-mj-01036-M Document 73 Filed 03/26/21 Page 1 of 2
.


    2. All other materials that would disclose a matter occurring before the grand

      jury shall remain sealed.
                           -re-
    so ORDERED, this Zi, day of March, 2021.



                                    ~£/lJr Tu
                                    Chief United States District Judge

                      ,.




                                       2


     Case 5:19-mj-01036-M Document 73 Filed 03/26/21 Page 2 of 2
